STATE OF HAWAI`I, Plaintiff-Appellee,
v.
DEVIN DAEDELOW, Defendant-Appellant.
No. 29174.
Intermediate Court of Appeals of Hawaii.
Filed October 28, 2009.
On the briefs:
Jon N. Ikenaga, Deputy Public Defender, for Defendant-Appellant.
Anne K. Clarkin, Deputy Prosecuting Attorney, City and County of Honolulu, for Plaintiff-Appellee.

SUMMARY DISPOSITION ORDER
NAKAMURA, C.J., FUJISE and LEONARD, JJ.
Defendant-Appellant Devin Daedelow (Daedelow) appeals the Judgment and/or Order and Plea/Judgment, notice of entry of which was entered on April 18, 2008, in the District Court of the First Circuit, K&amacr;ne`ohe Division (district court).[1]
Daedelow was convicted of Excessive Speeding, in violation of Hawaii Revised Statutes § 291C-105(a)(1) (Supp. 2008).
On appeal, Daedelow contends (1) the district court abused its discretion by denying his motion to compel discovery, (2) the State failed to prove that the laser gun used by the citing officer had been tested according to the manufacturer's accepted procedures, and (3) the State failed to adduce evidence that the citing officer was qualified by training and experience to operate the laser gun.
Upon careful review of the record and the briefs submitted by the parties and having given due consideration to the arguments advanced and the issues raised by the parties, we resolve Daedelow's points of error as follows:
The State failed to adduce evidence that the laser gun was tested according to the manufacturer's recommended procedures in order to establish sufficient foundation for admitting the laser gun reading into evidence. State v. Assaye, No. 29078, 2009 WL 3112426, at *6-11 (Haw. Sept. 30, 2009). Without the laser gun reading, there was insufficient evidence to support Daedelow's conviction for Excessive Speeding. Consequently, we need not address Daedelow's other points of error.
Therefore,
IT IS HEREBY ORDERED THAT the April 18, 2008 Judgment and/or Order and Plea/Judgment of the District Court of the First Circuit, K&amacr;ne`ohe Division, is reversed.
NOTES
[1]  Per diem District Court Judge Randal I. Shintani presided.